Citation Nr: 1232652	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to November 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2009 and April 2010 for further development.  In January 2009, the Board also decided the matter of service connection for Hepatitis C which had been on appeal at that time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran's claim of service connection for a psychiatric disability was described in May 2005 as one for bipolar schizoaffective disorder, it appears that he may be seeking service connection for other psychiatric disorders as well.  Accordingly, the Board believes that the Veteran's psychiatric disability claim would be more accurately described as one for service connection for an acquired psychiatric disorder.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board remanded the case to the RO in January 2009 and April 2010 to have it obtain Social Security Administration (SSA) records.  The private medical records which have since been obtained from SSA indicate that there was additional relevant treatment of the Veteran in December 1984.  The records of such treatment are not contained in the claims folder.  Specifically, a January 1985 Colorado State Hospital report indicates that just prior to the Veteran's late December 1984 admission there, he had been admitted for 2-3 weeks to the Denver General Hospital for psychiatric symptomatology, and then had been referred to the Colorado State Hospital.  The December 1984 inpatient treatment records from the Denver General Hospital do not appear to be of record.  

A March 1997 private medical record which was obtained as a result of the last remand reports that it appeared that the Veteran was medicating himself in service, with alcohol and heroin, for the effects of what may be a cyclothymic disorder.  The Veteran's service treatment records show that he was treated for alcohol, methaqualone, and heroin abuse.  In July 2004, he gave reasons for why he used drugs in service.  In November 2005, he reported in-service symptoms and described therapy in service.  His in-service therapy reports are not available.  Currently, psychiatric diagnoses reported include major depressive disorder in September 2009, schizoaffective disorder in March 2010, and bipolar I with psychotic features in April 2010. 

Based on the evidence, the Board concludes that the December 1984 Denver General Hospital treatment records should be obtained, as well as any recent VA psychiatric treatment records dated after April 2010, followed by a VA psychiatric examination as indicated below.  

The Board regrets further delay in the appeal, but in view of the above developments VA is obligated to undertake additional action to assist the Veteran.  38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's December 1984 Denver General Hospital inpatient psychiatric treatment records, as well as any available VA psychiatric treatment records dating from April 2010.

2.  After the above has been completed, the RO should schedule the Veteran for a VA psychiatric examination to address the nature and etiology of all current psychiatric disorders found.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disorder is causally related to service.  

The examiner should discuss whether the Veteran's in-service abuse of alcohol, methaqualone, and heroin was at least as likely as not (a probability of at least 50 percent) self-medication for any currently diagnosed psychiatric disorder, and if so, indicate which one(s).  Statements from the Veteran dated in July 2004 and November 2005 should be considered.  The examiner should provide a rationale for the opinion.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

